Citation Nr: 0925522	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-28 073A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 
1999, for the resumption of payment of disability benefits 
for service-connected gastroesophageal reflux and hiatal 
hernia.  

2.  Entitlement to an effective date earlier than May 1, 2003 
for restoration of a 60 percent rating for gastroesophageal 
reflux, hiatal hernia, and irritable bowel syndrome.  

3.  Entitlement to a disability rating higher than 60 percent 
for gastroesophageal reflux, hiatal hernia, and irritable 
bowel syndrome.  

[The matter of whether a May 23, 1986 decision, in which the 
Board of Veterans' Appeals granted an increased 30 percent 
rating for gastroesophageal reflux and hiatal hernia, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE) will be addressed in a separate 
decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision issued by the RO 
in Huntington, West Virginia.  The claim is currently under 
the jurisdiction of the RO in Baltimore, Maryland.  

In October 2006, the Board remanded the first claim listed 
above to the RO (via the Appeals Management Center (AMC) in 
Washington, DC) for issuance of a statement of the case.  The 
AMC continued the denial of that claim (as reflected in a 
June 2007 statement of the case), and returned the case to 
the Board for further appellate consideration.  

The Board observes that, in addition to remanding the first 
issue listed above, in October 2006, it also remanded a claim 
for recognition of the Veteran's step-mother as a dependent 
for purposes of apportionment, and denied a claim for 
restoration of a 60 percent rating for gastroesophageal 
reflux and hiatal hernia (now combined with irritable bowel 
syndrome).  The Board's decision with respect to the 
restoration claim is final.  See 38 C.F.R. § 20.1100 (2008).  
In August 2007, the Veteran withdrew his appeal regarding the 
claim for recognition of the Veteran's step-mother as a 
dependent for purposes of apportionment.  

The Board notes that, in correspondence received in April 
2003, the Veteran contends that the February 2000 RO rating 
decision, which assigned the effective date of April 22, 1999 
for the resumption of payment of disability benefits for 
service-connected gastroesophageal reflux and hiatal hernia, 
contained clear and unmistakable error (CUE).  However, the 
Veteran appealed the February 2000 rating decision.  That 
appeal is addressed here by the Board.  Therefore, the 
February 2000 decision is not final, and cannot be the 
subject of a CUE claim.  

In correspondence received in June 2009, the Veteran raised a 
motion alleging CUE in a prior Board decision, dated May 23, 
1986.  The Board's decision here, regarding the effective 
date assigned in the February 2000 RO rating decision, has no 
bearing on the matter of CUE in the May 1986 Board decision, 
and does not prejudice the Veteran's rights with respect to 
pursuing such a motion.  Accordingly, the Veteran's CUE 
motion is not intertwined with the claim on appeal, and that 
matter will be addressed by the Board in a separate decision.

The Board also notes that, on a VA Form 21-4138, received in 
May 2007, the Veteran asserted his entitlement to service 
connection for hemorrhoids, acne, duodenal ulcer, and 
pancreatitis.  Those claims are referred back to the RO for 
appropriate action.

The Board's decision denying the claim for an effective date 
earlier than April 22, 1999, for the resumption of payment of 
disability benefits for service-connected gastroesophageal 
reflux and hiatal hernia is set forth below.  The matters of 
an effective date earlier than May 1, 2003 for the 
restoration of a 60 percent rating for gastroesophageal 
reflux, hiatal hernia, and irritable bowel syndrome, and a 
disability rating higher than 60 percent for gastroesophageal 
reflux, hiatal hernia, and irritable bowel syndrome, are 
addressed in the remand following the order; these matters 
are being remanded to the RO via the AMC.  VA will notify the 
Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  In an unappealed rating decision in February 1990, 
disability payments for the Veteran's gastroesophageal reflux 
and hiatal hernia were discontinued due to his failure to 
report for a scheduled VA examination.

2.  At the time payments were discontinued, the Veteran had 
not been receiving a compensable rating for the service-
connected gastroesophageal reflux and hiatal hernia for 20 
years or more.

3.  Thereafter, a claim to resume disability payments for 
gastroesophageal reflux and hiatal hernia was not received 
until April 22, 1999.  


CONCLUSION OF LAW

The criteria for establishment of an effective date prior to 
April 22, 1999, for resumption of disability compensation 
payments for gastroesophageal reflux and hiatal hernia are 
not met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.158, 3.330, 
3.400(b), 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal involves a claim received, and a rating decision 
issued, prior to enactment of the VCAA.  In response to the 
Veteran's June 2000 notice of disagreement, in a September 
2002 letter, the RO provided basic VCAA notice to the 
appellant.  Although that letter did not contain information 
specific to the assignment of effective dates, there is no 
prejudice to the Veteran in this case.  As will be discussed 
in more detail below, the outcome of this appeal will be 
determined based on the evidence received prior to the 
current April 22, 1999 effective date.  There is no 
additional evidence that could conceivably affect the outcome 
of the claim.  Moreover, the claims file reflects that the 
Veteran has actual knowledge of the information and evidence 
necessary to substantiate his claim for an earlier effective 
date.  In this regard, the Board notes that the Veteran is 
represented in this appeal, and written argument submitted by 
his representative in June 2009 correctly identifies the 
pertinent VA regulation governing effective dates.  In 
addition, correspondence received from the Veteran throughout 
the course of the appeal indicates his understanding of what 
is needed to establish an earlier effective date.  
Significantly, the United States Court of Appeals for 
Veterans Claims (Court) has held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim.  Vasquez-Flores, 
22 Vet. App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  Given the Veteran's statements, and those 
of his representative, the Board finds that, the record also 
indicates that the Veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish an earlier effective date.

The Board acknowledges that VA has a statutory obligation to 
assist veterans in the development of their claims; and that, 
with respect to incarcerated veterans, this duty requires VA 
to tailor its assistance to meet the peculiar circumstances 
of confinement as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  38 
U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).

Moreover, while VA does not have the authority under 38 
U.S.C.A. § 5711 (West 2002) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends to 
arranging for adequate evaluation within the prison facility, 
or if unable to do so, having him examined by a fee-basis 
physician or requiring a VA physician to examine him.  See 
Bolton, at 191.

In this case, as already discussed, there is no additional 
evidence that could reasonably be expected to affect the 
outcome of this appeal, and a medical examination is not 
necessary.  Nevertheless, the record does reflect that VA has 
made reasonable efforts to obtain or to assist in obtaining 
all relevant records pertinent to the matter herein decided.  
Significantly, the Veteran has submitted medical evidence and 
written argument, and this evidence has been considered in 
connection with the appeal, along with various statements 
submitted by the Veteran's representative, on his behalf.  
The Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter decided here, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

To briefly summarize the pertinent history of this claim, 
service connection was granted for a hiatal hernia and reflux 
esophagitis in an August 1980 rating decision.  A 10 percent 
rating was assigned.  In a June 1986 rating decision, the RO 
implemented a May 1986 Board decision that granted an 
increased 30 percent rating.  The effective date assigned by 
the RO was November 10, 1982.  The June 1986 decision 
reflects that the requirement of a future examination, in 
June 1987, was established.  The Veteran was notified in 
March 1989 of the examination, scheduled for April 6, 1989, 
but he failed to report.  

In letters dated in June and October 1989, the Veteran was 
advised of the RO's proposal to terminate payments due to his 
failure to report for a VA examination.  He was also advised 
that, if he was ready to report for an examination, he should 
notify VA of this.  In an unappealed February 1990 decision, 
the RO in Washington D.C. discontinued payments to the 
Veteran, effective December 1, 1989, due to his failure to 
report for the required VA examination.  The Veteran was 
advised of the determination in February 1990.  

In April 1999, the Veteran notified the RO in Washington that 
he had been serving a life sentence since late October 1986, 
and that he was seeking a resumption of his payments.  In a 
February 2000 rating decision, the RO (in Huntington, West 
Virginia) resumed payment of service-connected compensation 
at the 30 percent level, effective April 22, 1999, the date 
the claim was received. 

The Veteran essentially contends that he is entitled to an 
effective date of December 1, 1989 for the resumption of 
payments (the date they were discontinued), and that the RO 
improperly discontinued his payments for failure to report 
for a VA examination, when they should have reduced his 
payments to 10 percent due to his incarceration, consistent 
with 38 U.S.C.A. §§ 5313, 1114(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.665 (2008).  The Board notes, however, that the 
February 1990 rating decision is final, and the Veteran did 
not appeal that decision.  The Board's focus in this appeal 
is therefore not the February 1990 decision, and the 
resulting discontinuation of payments, but the effective date 
assigned by the February 2000 rating decision.  

The resumption of payment when a claimant subsequently 
reports for VA examination are governed by the provisions of 
§ 3.158 (abandoned claims) and § 3.655 (failure to report for 
VA examination).  Under 38 C.F.R. § 3.158, payments shall 
commence not earlier than the date of filing of the new 
claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  The term "claim" 
or "application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

In this case, there is no document subsequent to the February 
1990 decision to discontinue payments, and prior to the April 
1999 letter, that can be interpreted as a claim (formal or 
informal) to have the payments resumed.  Indeed, the Veteran 
does not contend that he filed a specific claim earlier than 
April 1999.  His argument centers on his stated belief that 
the RO did know or should have known that he was 
incarcerated.  However, this contention fails for one 
essential reason.  Although the RO's knowledge of the 
Veteran's incarceration would presumably be relevant with 
respect to a review of the final February 1990 RO rating 
decision, in that it explains his failure to report for 
scheduled examinations, the February 1990 decision was not 
appealed, and the Veteran has not pled a CUE claim with 
respect to that decision.  The RO's knowledge of the 
Veteran's incarceration has little relevance with respect to 
the matter on appeal, i.e., the effective date assigned in 
the February 2000 rating decision, as this matter centers on 
the date of receipt of a claim for resumption of payments.  
Even if given the most liberal reading and construction, 
simple knowledge on the part of the RO that the Veteran was 
incarcerated should not have been interpreted as a claim, as 
it does not meet the criteria for a claim.  In so finding, 
the Board notes that the RO's knowledge of the Veteran's 
incarceration does not constitute a "communication," it is 
not "in writing," and it does not request "a determination 
of entitlement" or evidence "a belief in entitlement to a 
benefit."  See 38 C.F.R. § 3.1(p).  

In sum, the record contains no document or communication from 
the Veteran prior to April 22, 1999 that meets the 
requirements of a claim (formal or informal) for resumption 
of disability benefits.  

The Board notes that, under certain circumstances, a report 
of examination or hospitalization can be accepted as an 
informal claim for benefits.  Acceptance of a report of 
examination or treatment as a claim for increase is subject 
to the payment of retroactive benefits from the date of a 
report or for a period of one year prior to the date of 
receipt of the report.  See 38 C.F.R. § 3.157 (2008).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1) 
(2008).

In this case, no medical evidence was received during the 
period subsequent to the discontinuation of disability 
payments and the April 22, 1999 claim.  In December 1999, 
shortly after the Veteran filed the claim, he submitted 
medical records from the Maryland Division of Corrections, 
reflecting treatment from May 1996 to October 1999.  However, 
as they are not reports prepared by VA or the uniformed 
service, the date of receipt of those records dictates the 
effective date.  

In sum, the Board has carefully reviewed the record in an 
attempt to find an appropriate basis for granting this claim.  
Unfortunately, the Board has found no such basis.  The record 
before the Board establishes that the February 1990 rating 
decision became final because VA did not receive a notice of 
disagreement with that decision.  A claim for resumption of 
payments was not thereafter received until April 22, 1999.  
Consequently, the proper effective date for the resumption is 
not earlier than the currently assigned effective date of 
April 22, 1999.


ORDER

An effective date earlier than April 22, 1999, for the 
resumption of payment of disability benefits for service-
connected gastroesophageal reflux and hiatal hernia is 
denied.  

REMAND

In a March 2007 rating decision, the RO restored a 60 percent 
rating for gastroesophageal reflux, hiatal hernia, and 
irritable bowel syndrome, effective from the May 1, 2003, the 
date the reduction was made effective.  In May 2007, the RO 
received a notice of disagreement with the rating of and 
effective date for this disability.  A statement of the case 
has not yet been sent to the Veteran.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that, in these circumstances, where a notice of disagreement 
is filed, but a statement of the case has not been issued, 
the Board must remand the claim to the agency of original 
jurisdiction to direct that a statement of the case be 
issued.  

The Board notes parenthetically, that a 60 percent rating is 
actually in effect from October 6, 2000.  However, the 
Veteran specifically appealed the effective date assigned in 
the March 2007 rating decision, which is May 1, 2003.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issues of 
entitlement to an earlier effective date 
for the award of a 60 percent rating for 
gastroesophageal reflux, hiatal hernia, 
and irritable bowel syndrome, and 
entitlement to a disability rating higher 
than 60 percent for gastroesophageal 
reflux, hiatal hernia, and irritable bowel 
syndrome, and in connection therewith, 
provide the Veteran with appropriate 
notice of his appellate rights.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


